           Case 3:18-cv-00486-JR         Document 55      Filed 04/15/20   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

MELISSA A. HALEY,
                                                                      Case No. 3:18-cv-00486-JR
               Petitioner,
                                                                                         ORDER
      v.

ROB PERSSON, Superintendent
of CCCF,

               Respondent.

RUSSO, Magistrate Judge.

      The court GRANTS petitioner's unopposed Motion to Dismiss Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2254 Without Prejudice (ECF No. 54).

      IT IS SO ORDERED.

      DATED this 15          day of April, 2020.



                                               Jolie A. Russo
                                               United States Magistrate Judge




1 - ORDER
